Name: 98/389/EC: Commission Decision of 19 May 1998 amending for the second time Decisions 96/534/EC and 96/535/EC on financial assistance from the Community for storage of antigen for production of foot-and-mouth disease vaccine in Italy and the United Kingdom (notified under document number C(1998) 1358) (Only the English and Italian texts are authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  economic policy;  distributive trades;  agricultural activity
 Date Published: 1998-06-19

 Avis juridique important|31998D038998/389/EC: Commission Decision of 19 May 1998 amending for the second time Decisions 96/534/EC and 96/535/EC on financial assistance from the Community for storage of antigen for production of foot-and-mouth disease vaccine in Italy and the United Kingdom (notified under document number C(1998) 1358) (Only the English and Italian texts are authentic) (Text with EEA relevance) Official Journal L 175 , 19/06/1998 P. 0032 - 0033COMMISSION DECISION of 19 May 1998 amending for the second time Decisions 96/534/EC and 96/535/EC on financial assistance from the Community for storage of antigen for production of foot-and-mouth disease vaccine in Italy and the United Kingdom (notified under document number C(1998) 1358) (Only the English and Italian texts are authentic) (Text with EEA relevance) (98/389/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 14 thereof,Whereas by virtue of Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (3), establishment of antigen banks is part of the Community's action to create Community reserves of foot-and-mouth disease vaccine;Whereas Article 3 of that Decision designates the Istituto Zooprofilattico Sperimentale di Brescia in Italy and the Institute for Animal Health, Pirbright, United Kingdom as antigen banks holding Community reserves;Whereas the functions and duties of these antigen banks are specified in Article 4 of that Decision; whereas Community assistance must be conditional on accomplishment of these;Whereas Community financial assistance should be granted to these banks to enable them to carry out the said functions and duties;Whereas by Commission Decision 96/534/EC of 4 September 1996 on financial assistance from the Community for storage in Italy of antigen for production of foot-and-mouth disease vaccine (4) the Community provided financial assistance to Italy for the stocking of antigen for production of foot-and-mouth disease vaccine for the period 1 August 1996 to 31 July 1997;Whereas by Commission Decision 96/535/EC of 4 September 1996 on financial assistance from the Community for storage in the United Kingdom of antigen for production of foot-and-mouth disease vaccine (5) the Community provided financial assistance to the United Kingdom for the stocking of antigen for the production of foot-and-mouth disease vaccine for the period 1 August 1996 to 31 July 1997;Whereas by Commission Decision 97/592/EC (6) amendments were made to Commission Decisions 96/534/EC and 96/535/EC whereby financial assistance could be provided for the storage of antigen in Italy and in the United Kingdom until 31 December 1997;Whereas the payment of financial assistance is related to presentation of supporting documents;Whereas a request has been made for an extended period for the submission of supporting documents;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Article 4 of Decisions 96/534/EC and 96/535/EC the date '1 October 1997` is replaced by '1 July 1998`.Article 2 This Decision is addressed to the Italian Republic and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 19 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 368, 31. 12. 1991, p. 21.(4) OJ L 229, 10. 9. 1996, p. 14.(5) OJ L 229, 10. 9. 1996, p. 16.(6) OJ L 239, 30. 8. 1997, p. 50.